  8:16-cr-00064-RFR-SMB Doc # 127 Filed: 04/01/21 Page 1 of 2 - Page ID # 332




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:16CR64

          v.
                                                                   ORDER
JESUS GONZALEZ,

                      Defendant.


       This matter is before the Court on defendant Jesus Gonzalez’s (“Gonzalez”) pro se
Motion for Return of Seized Property (Filing No. 125) pursuant to Federal Rule of Criminal
Procedure 41(g).     Gonzalez provides a list of property the Hall County Sheriff’s
Department seized from him on February 16, 2016, and asks that Court order its return. In
his motion, Gonzalez designates his mother, Ruth Ojeda (“Ojeda”), “as his agent to receive
his property.”

       On March 15, 2021, the government informed (Filing No. 126) the Court “that the
requested property” was released to Ojeda “on March 11, 2021, with the exception of [a
Zap Stun Gun S/N 150201240] as both [Gonzalez] and his mother are convicted felons.”
The government reports that it mailed a copy of its response to Gonzalez at his address of
record.

       More than two weeks has now passed, and Gonzalez has neither objected to the
retention of the stun gun nor otherwise indicated he is dissatisfied with the government’s
response to his motion. In light of the foregoing, Gonzalez’s motion for the return of seized
property (Filing No. 125) is denied as moot.

       IT IS SO ORDERED.

       Dated this 1st day of April 2021.
8:16-cr-00064-RFR-SMB Doc # 127 Filed: 04/01/21 Page 2 of 2 - Page ID # 333




                                        BY THE COURT:



                                        Robert F. Rossiter, Jr.
                                        United States District Judge




                                    2
